                                UNITED STATES DISTRICT COURT                                              js-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 19-2257-JFW(AFMx)                                                Date: March 29, 2019

Title:        JPMorgan Chase Bank -v- Steven Godwin, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                    None Present
              Courtroom Deputy                                  Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                 ORDER REMANDING ACTION TO LOS ANGELES
                                           SUPERIOR COURT

        On May 1, 2018, Plaintiff JPMorgan Chase Bank, National Association (“Plaintiff”), filed a
Complaint for Unlawful Detainer against Defendants Steven Godwin (“Godwin”) and Carl Walker
(“Walker”) (collectively, “Defendants”) in Los Angeles Superior Court. On March 26, 2019, Godwin
filed a Notice of Removal, alleging that this Court has jurisdiction.

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Bender v. Williamsport Area School
District, 475 U.S. 534, 541 (1986). “Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.” Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (citations and quotations omitted). There is a strong
presumption that the Court is without jurisdiction unless the contrary affirmatively appears. See
Fifty Associates v. Prudential Insurance Company of America, 446 F.2d 1187, 1190 (9th Cir.
1990). As the party invoking federal jurisdiction, Godwin bears the burden of demonstrating that
removal is proper. See, e.g., Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992); Emrich v. Touche
Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

        Godwin fails to meet his burden of demonstrating that removal is proper. Plaintiff’s
Complaint alleges one claim for unlawful detainer under state law. While Godwin alleges in the
Notice of Removal that the claim arises under federal law, “[a]n unlawful detainer action does not
raise a question arising under federal law and so, once removed, must be remanded for lack of
jurisdiction.” Cooper v. Washington Mut. Bank, 2003 WL 1563999, *2 (N.D. Cal. Mar. 19, 2003)
(internal citation omitted). Accordingly, there is no federal question jurisdiction presented by
Plaintiff’s action.


                                              Page 1 of 2                           Initials of Deputy Clerk sr
       In addition, it is clear from the face of the Complaint that no diversity jurisdiction exists under
28 U.S.C. §1332. The amount demanded on the face of the Complaint is alleged not to exceed
$10,000 – well below the statutory threshold of $75,000.00. Godwin has made no plausible
allegations showing how those damages would exceed $75,000.

        For the foregoing reasons, this Court lacks subject matter jurisdiction over this action.
Accordingly, this action is REMANDED to Los Angeles Superior Court for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c).

       IT IS SO ORDERED.




                                              Page 2 of 2                          Initials of Deputy Clerk sr
